Name: Commission Regulation (EEC) No 2549/91 of 27 August 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 8 . 91 Official Journal of the European Communities No L 239/ 11 COMMISSION REGULATION (EEC) No 2549/91 of 27 August 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 773/91 (3), as last amended by Regulation (EEC) No 2185/91 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 773/91 to the quota ­ tions and other information known to the Commission HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 163, 26. 6 . 1991 , p . 41 . (  ') OJ No L 81 , 28 . 3 . 1991 , p . 68 . (4 OJ No L 202, 25 . 7 . 1991 , p. 23 . No L 239/ 12 Official Journal of the European Communities 28 . 8 . 91 ANNEX to the Commission Regulation of 27 August 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 35 from 2 to 8 September 1991 Week No 36 from 9 to 15 September 1991 Week No 37 from 16 to 22 September 1991 Week No 38 from 23 to. 29 September 1991 Week No 39 from 30 September to 6 October 1991 0104 10 90 (') 59,563 59,563 59,563 59,563 59,808 0104 20 90 (  ) 59,563 59,563 59,563 59,563 59,808 0204 10 00 (2) 126,730 126,730 126,730 126,730 127,250 0204 21 00 (2) 126,730 126,730 126,730 126,730 127,250 0204 22 10 (2) 88,711 88,711 88,71 1 88,711 89,075 0204 22 30 (2) 139,403 139,403 139,403 139,403 1 39,975 0204 22 50 (2) 164,749 164,749 164,749 164,749 165,425 0204 22 90 (2) 164,749 164,749 164,749 164,749 165,425 0204 23 00 (2) 230,649 230,649 230,649 230,649 231,595 0204 50 1 1 (2) 126,730 126,730 126,730 126,730 127,250 0204 50 13 (2) 88,711 88,711 88,711 88,711 89,075 0204 50 15 (2) 139,403 139,403 139,403 139,403 139,975 0204 50 19 (2) 164,749 164,749 164,749 164,749 ¢ 165,425 0204 50 31 (2) 164,749 164,749 164,749 164,749 165,425 0204 50 39 (2) 230,649 230,649 230,649 230,649 231,595 0210 90 11 O 164,749 164,749 164,749 164,749 165,425 0210 90 19 ( !) 230,649 230,649 230,649 230,649 231,595 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 , (EEC) No 715/90 and (EEC) Np 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (') The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.